Citation Nr: 1042074	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle sprain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to January 
1990, January 1990 to May 1990, March 2000 to December 2000, and 
January 2003 to October 2003.  He also served in the Naval 
Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.  

This case has previously come before the Board.  Most recently, 
in October 2009, the Board remanded the matters to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is manifested 
by a numeric rating of, at worst, level I on the right and level 
II on the left.

2.  The residual sprain of the right ankle is manifested by no 
more than moderate limitation of motion and without ankylosis or 
malunion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for a 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2010).

2.  The criteria for a rating in excess of 10 percent for 
residual sprain of the right ankle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The May 2005, 
July 2009, and January 2010 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. App. 
at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the claimant is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took issue 
with the initial ratings assigned and is presumed to be seeking 
the maximum benefits available under the law.  Id.; see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
statement of the case which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 
7105(d), as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was allowed 
a meaningful opportunity to participate in the adjudication of 
the claims.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was harmless, 
as the Board has done in this case).  See also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded examinations in July 2010.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been a 
material change in the service-connected residual right ankle 
sprain or bilateral hearing loss since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The examination reports are thorough and 
supported by VA outpatient treatment records.  The examinations 
in this case are adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in July 20009.  
See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 4.1, 
and must be considered from the point of view of a veteran 
working or seeking work.  38 C.F.R. § 4.2.

Disability evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Examinations are conducted using the controlled speech 
discrimination tests together with the results of the pure tone 
audiometry test.  See 38 C.F.R. § 4.85 (2010).  The results are 
then analyzed using tables contained in 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Normal range of motion of the ankle is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The rating schedule for hearing loss provides that evaluations of 
hearing loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the results 
of controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I for essentially 
normal acuity through level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral. Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application of 
all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the 
Board's October 2009 remand.  Additional development was 
accomplished, the Veteran was afforded VA examinations, and the 
claims were readjudicated.  The evidence is adequate for a 
determination.  

Next, the Board notes that in neither the record nor the Veteran 
raises the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU).  Rather, the July 
2010 VA examination report reflects that the Veteran is employed 
and able to carry out his occupation without any problem.  See 
Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Thus, a TDIU 
will not be further addressed herein.  

I.  Bilateral Hearing Loss

This matter stems from the appeal of an initial 0 percent 
evaluation assigned for a left ear hearing loss following a grant 
of service connection in a May 2006 rating decision, and rated 
together with service-connected right ear hearing loss as a 
bilateral hearing loss disability.  The Board notes that the 
objective findings do not show an exceptional pattern of hearing 
impairment and as such, 38 C.F.R. § 4.86 is not for application.  
38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2009).  Thus, the 
question is whether a rating in excess of 0 percent for a 
bilateral hearing loss disability is warranted, at any time 
during the relevant period.  See Fenderson v. Brown, 12 Vet. App. 
119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

VA audiologic evaluation performed in April 2006 showed pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
45
40
LEFT
35
40
50
45

The record shows average pure tone threshold was 34 (rounded) 
decibels on the right and 43 (rounded) decibels on the left.  
Discrimination ability was 96 percent correct on the right and 96 
percent correct on the left.  The pertinent diagnoses were high 
frequency sensorineural hearing loss on the right and moderate 
sensorineural hearing loss on the left.  

VA audiologic evaluation performed in July 2010 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
45
55
55
LEFT
25
55
60
60

The record shows average pure tone threshold was 44 (rounded) 
decibels on the right and 52 (rounded) on the left.  
Discrimination ability was 96 percent correct on the right and 88 
percent correct on the left.  The pertinent diagnoses were mild 
sensorineural hearing loss on the right and moderate 
sensorineural hearing loss on the left.  

The results of both VA examinations constitute level I hearing on 
the right and the 2006 examination results constitute level I 
hearing on the left and the 2010 results constitute level II 
hearing on the left.  When combined, the result is a 0 percent 
disability evaluation, for both examinations.  38 C.F.R. § 4.85 
(2010).  The Board notes that the findings do not show an 
exceptional pattern of hearing impairment and as such, 38 C.F.R. 
§ 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; 
Diagnostic Code 6100 (2010).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiologic examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in the final report.  In that regard, an April 2006 VA 
addendum to a joints examination notes that the Veteran was able 
to do his job and his normal daily activities, the July 2010 VA 
examination report notes that the effects of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities included difficulty understanding speech, difficulty 
identifying the speaker in meetings, having to have things 
repeated, and listening to the TV or radio louder than others 
around him want.  The Board notes that in addition to a bilateral 
hearing loss disability, the Veteran has service-connected 
tinnitus.  In addition, an August 2006 VA record notes that the 
Veteran was satisfied with the sound and fit of hearing aids, and 
the evidence, to include the July 2010 VA examination report and 
August 2010 VA record reflects that the Veteran is employed on a 
full-time basis, and the July 2010 VA examiner noted that the 
Veteran was able to carry out his occupation without any problem.  
Both the April 2006 and July 2010 VA examination reports note a 
moderate degree of hearing impairment.  

A determination as to the degree of impairment due to hearing 
loss disability requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to such.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include both 
positive and negative evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has 
considered all pertinent regulations but finds no basis upon 
which to assign a higher evaluation.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.

II.  Residuals  of Right Ankle Sprain

This matter stems from the appeal of an initial 0 percent 
evaluation assigned for residuals of a right ankle sprain 
following a grant of service connection in a May 2006 rating 
decision.  In an August 2009 rating decision, the AOJ increased 
the rating for residuals of a right ankle sprain to 10 percent 
for the entire period.  Thus, the question is whether a rating in 
excess of 10 percent for residuals of a right ankle sprain is 
warranted, at any time during the relevant period.  See Fenderson 
v. Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 
25 Vet. App. 505 (2007).

The Veteran asserts that the 10 percent rating assigned does not 
reflect the degree of impairment due to the residuals of a right 
ankle sprain.  Having considered the evidence, the Board finds 
that a higher rating is not warranted.  

The competent and probative evidence does not establish marked 
limited motion of the right ankle.  The Board notes that while 
the Veteran is competent to report his symptoms, he is not shown 
to have the medical expertise required for a determination in 
this case.  More specifically, although he is competent to report 
that he experiences symptoms to include pain, stiffness, and 
fatigue in the right ankle, the Board has accorded more probative 
value to the objective medical findings in this case as to the 
degree of impairment due to the relevant symptoms.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In that regard, the April 2006 VA examination report notes 
dorsiflexion of the right ankle to 20 degrees and plantar flexion 
to 40 degrees, and on VA examination in July 2010, dorsiflexion 
of the right ankle was 0-20 degrees and plantar flexion was 0-40 
degrees.  The April 2006 VA examiner noted no change in 
limitation of motion on repetitive motion of the right ankle, and 
the July 2010 VA examiner reported no pain, fatigue, weakness, 
lack of endurance, instability or incoordination with repeated 
testings, and there was no additional loss of joint function or 
motion with use due to repeated testing.  

In addition, the April 2006 VA examination report notes a normal 
x-ray examination of right ankle, and while the July 2010 VA 
examination report notes that x-ray examination of the right 
ankle was noted to show early signs of degenerative joint disease 
in some of the mid-tarsal bones and visibility of one or two 
small osteophytes, a minimal amount of disability in the right 
ankle was noted.  No ankylosis in any of the joints in the right 
ankle was reported, minimal limitation of motion of the right 
ankle only in plantar flexion was reported, and all other ranges 
of motion were normal.  Thus, the Board finds that the competent 
and probative evidence establishes that the there is not marked 
limited motion of the right ankle.  These findings, in 
combination with the other findings contained in the reports, 
establish that limitation of motion in the right ankle is no more 
than moderate.  

The Board notes that the July 2010 VA examination report reflects 
that the Veteran is employed and able to carry out his occupation 
without any problem, and no flare ups were noted.  Regardless, 
the 10 percent disability evaluation assigned contemplates 
impairment in earning capacity, including loss of time from 
exacerbations due to the service-connected right ankle 
disability.  38 C.F.R. § 4.1 (2010).  Thus, the Board finds that 
an evaluation in excess of 10 percent is not warranted for the 
right ankle disability.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a higher rating.

In regard to extraschedular consideration, and relevant to both 
claims on appeal, the Board notes that an extraschedular rating 
is a component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the AOJ or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disabilities at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with employment 
or frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In 
the present case, the Board finds that the competent evidence 
does not establish, at any time, that the Veteran's service-
connected residuals of a right ankle sprain or hearing loss 
produces such an unusual or exceptional disability picture 
rendering impractical the use of the regular schedular standards.  
Rather, both the April 2006 and July 2010 VA examination reports 
reflect that the Veteran is employed and the examiner stated that 
the Veteran was able to carry out his occupation without any 
problem.  The Board notes that while disability difficulty 
understanding speech, difficulty identifying the speaker in 
meetings, having to have things repeated, and listening to the TV 
or radio louder than others would like, the schedular criteria 
are not inadequate.  In addition, the competent evidence does not 
establish that the Veteran has experienced incapacitation or 
periods of hospitalization that would suggest that the rating 
schedule is insufficient for determining the appropriate 
disability rating in this case.  The July 2010 VA examination 
report notes no right ankle surgery, no injections, and that he 
was doing no therapy.  In addition, while a lace-up ankle brace 
was noted, the examiner reported no use of crutches, canes, 
wheelchairs or walker.  Accordingly, the Board determines that 
referral for an extraschedular rating is not warranted for 
residuals of a right ankle sprain or hearing loss.

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  


ORDER

An evaluation in excess of 0 percent for bilateral hearing loss 
is denied.  

An evaluation in excess of 10 percent for residuals of a sprain 
of the right ankle is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


